     Case 2:20-cv-01120-MCS-KS Document 40 Filed 10/23/20 Page 1 of 3 Page ID #:293



1
      Todd M. Friedman (SBN 216752)
2     Adrian R. Bacon (SBN 280332)
      Meghan E. George (SBN 274525)
3
      Thomas E. Wheeler (SBN 308789)
4     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
5
      21550 Oxnard St. Suite 780,
      Woodland Hills, CA 91367
6     Phone: 877-206-4741
7     Fax: 866-633-0228
      tfriedman@toddflaw.com
8
      abacon@toddflaw.com
9     mgeorge@toddflaw.com
10
      twheeler@toddflaw.com
      Attorneys for Plaintiff
11                        UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13    TERRY FABRICANT, individually ) Case No. 2:20-cv-01120-MCS-KS
      and on behalf of all others similarly )
14
      situated,
                                            ) NOTICE OF SETTLEMENT
15
      Plaintiff,                            )
16
            vs.                             )
17
                                            )
      VELOCITY MARKETING LLC,               )
18    and DOES 1 through 10, inclusive, )
      and each of them,
19                                          )
      Defendants.                           )
20
                                            )
21                                          )
22
            NOW COMES THE PLAINTIFF by and through her attorney to
23
      respectfully notify this Honorable Court that the parties have reached a settlement
24
      in principle and are currently preparing a settlement agreement. Plaintiff, with
25
      Defendant’s consent and agreement, requests that this Honorable Court vacate all
26
      pending deadlines and hearings and allow thirty (30) days within which to file
27
      dispositive documentation, including a Joint Stipulation of Dismissal. This Court
28
      shall retain jurisdiction over this matter until fully resolved.


                                         Notice of Settlement - 1
     Case 2:20-cv-01120-MCS-KS Document 40 Filed 10/23/20 Page 2 of 3 Page ID #:294



1
                       Respectfully submitted this 23rd Day of October, 2020.
2
                                        By: s/Todd M. Friedman
3                                          TODD M. FRIEDMAN
                                           Law Offices of Todd M. Friedman, P.C.
4
                                           Attorney for Plaintiff
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                    Notice of Settlement - 2
     Case 2:20-cv-01120-MCS-KS Document 40 Filed 10/23/20 Page 3 of 3 Page ID #:295



1
      Filed electronically on this 23rd Day of October, 2020, with:
2

3     United States District Court CM/ECF system
4
      Notification sent electronically via the Court’s ECF system to:
5

6
      Honorable Mark C. Skarsi
      United States District Court
7     Central District of California
8
      And all Counsel of Record on the electronic service list.
9

10

11
      This 23rd Day of October, 2020.

12
      s/Todd M. Friedman
13    Todd M. Friedman
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Settlement - 3
